DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the Application filed on 09/07/2018.  Claims 1-19 are pending in the case.  Claims 1, 7, and 12 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "nearly identical" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "nearly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For this examination, the term nearly identical is removed from the claim interpretation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s): 1: determining gene copy number…comprising the step of identifying cop number of two nearly identical genes; 7: assaying nucleic acid…comprising the step of generating a mathematical relationship between the total copy number…and the copy number ration; 12: receiving sequenced sample data; determining a copy number ratio…; determining a total copy number…; determining a final copy number;. These task can be performed as mental processes with the use of pen and paper and are therefore an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyden et al. (hereinafter Good, US 2015/0111757).
Regarding Claim 1, Good discloses a method of determining gene copy number for an individual (Para. [0008], capturing at least one genomic region known or suspected to be associated with a disease and subsequently sequencing the captured DNA to determine the copy number state of the captured DNA. In certain aspects, the captured DNA may be sequenced by known high-throughput sequence 
Regarding Claim 2, Good discloses the method of claim 1, wherein the identifying step comprises the determination of a mathematical relationship between a) the copy number ratio of the two genes, and b) the total copy number for both of the two genes in sum (Para. [0013], Read counts obtained in the sequencing step are normalized for the genomic region with respect to the internal control DNA. The normalized read counts for the genomic region and the control DNA are compared with one another to obtain a ratio of normalized red count of genomic regions of interest/normalized read count of internal control DNA. The copy number state of the genomic region can then be determined based upon the ratio (i.e. difference between the normalized read counts); [0092], the sequence read counts for genomic regions of interest are normalized based on internal controls. In 
Regarding Claim 3, Good discloses the method of claim 2, wherein the mathematical relationship is further defined as computing copy number for each gene by applying the copy number ratio to the total copy number (Para. [0092], the sequence read counts for genomic regions of interest are normalized based on internal controls. In particular, an intra-sample normalization is performed to control for variable sequencing depths between samples. The sequence read counts for each genomic region of interest within a sample will be normalized according to the total read count across all control references within the sample.; [0093], After normalizing read counts for both the genomic regions of interest and control references, copy number states may be determined. In one embodiment, the normalized values for each sample of interest will be compared to the normalized values for a control sample. A ratio, for example, may be generated based on the comparison, wherein the ratio is indicative of copy number and further determinative of any copy number variation.)
Regarding Claim 4, good discloses the method of claim 1, wherein the two genes are SMN1 and SMN2 (Para. [0010], The method includes exposing a sample to a plurality of molecular inversion probes capable of capturing DNA from at least one genomic region suspected of having an altered copy number, and at least one internal control DNA known or suspected to have a stable copy number. The at least one genomic region may be associated with a particular locus, such as, for example, SMN1 or 
Regarding Claim 5, Good discloses the method of claim 1, wherein the gene copy number identifies carrier status for an individual (Para. [0008], “The carrier status for the disease can then be determined based on the identified copy number state. In particular, the copy number state may be indicative of whether the patient is a carrier of a particular disease or condition for which copy number variation is diagnostic, such as an autosomal recessive trait (e.g., spinal muscular atrophy). For example, it can be determined whether copy number variation exists in the genomic regions of interest based on the identified copy number, thereby providing a method for determining whether the patient is a carrier of such an autosomal recessive trait”).
Regarding Claim 6, Good discloses the method of claim 1, wherein the gene copy number is 0, 1, 2, 3, or more (see Table 1, Column Copy Number, Para. [0111], “The determined copy numbers can then be used to determine the carrier status of an individual from which the sample was obtained (i.e. whether the patient is a carrier of the disease). In particular, if the copy number state is determined to vary from the normal copy state (e.g., CN is 0, 1 or 3+), it is indicative the condition (e.g., carrier of SMA)”).
Regarding Claim 7, Good discloses a method of assaying nucleic acid from a sample from an individual for a recessive allele for a genetic mutation associated with spinal muscular atrophy (SMA), (Para. [0095], total of approximately 28 samples were collected from a patient to determine carrier status with respect to spinal muscular atrophy (SMA)), comprising the step of generating a mathematical relationship between the total copy number of SMN1 and SMN2 and the copy number ratio of SMN1 to SMN2, wherein the total copy number and copy number ratio are determined using next generation 
Regarding Claim 8, Good discloses the method of claim 7, further comprising the step of determining that an individual is in need of assaying for the allele (Para. [0003], Genetic counseling is the process by which individuals, typically prospective parents, are advised regarding the likelihood of transmitting an inherited or genetic disorder to any future offspring. To assist in the process, individuals seeking counseling typically undergo a number of tests that assess indications of genetic disorders. These tests may include, for example, screening assays that detect clinically significant variations in 
Regarding Claim 9, Good discloses the method of claim 7, wherein the individual has a family history of SMA.  (Para. [0003], Genetic counseling is the process by which individuals, typically prospective parents, are advised regarding the likelihood of transmitting an inherited or genetic disorder to any future offspring. To assist in the process, individuals seeking counseling typically undergo a number of tests that assess indications of genetic disorders. These tests may include, for example, screening assays that detect clinically significant variations in various biomarkers. For example, carrier screening can determine if members of a couple are both carriers of a recessive genetic disorder. With this information, the couple can learn or rule out that they are at risk for having children with the genetic disorder; [0095], A total of approximately 28 samples were collected from a patient to determine carrier status with respect to spinal muscular atrophy (SMA)).
Regarding Claim 10, Good discloses the method of claim 7, wherein the individual is pregnant .  (Para. [0003], Genetic counseling is the process by which individuals, typically prospective parents, are advised regarding the likelihood of transmitting an inherited or genetic disorder to any future offspring. To assist in the process, individuals seeking counseling typically undergo a number of tests that assess indications of genetic disorders. These tests may include, for example, screening assays that detect clinically significant variations in various biomarkers. For example, carrier screening can determine if members of a couple are both carriers of a recessive genetic disorder. With this information, the couple can learn or rule out that they are at risk for having children with the genetic disorder; [0095], A total of approximately 28 samples were collected from a patient to determine carrier status with respect to spinal muscular atrophy (SMA)).
Regarding Claim 11, Good discloses the method of claim 7, wherein the individual is in need of family planning (Para. [0003], Genetic counseling is the process by which individuals, typically prospective parents, are advised regarding the likelihood of transmitting an inherited or genetic disorder to any future offspring. To assist in the process, individuals seeking counseling typically undergo a number of tests that assess indications of genetic disorders. These tests may include, for example, screening assays that detect clinically significant variations in various biomarkers. For example, carrier screening can determine if members of a couple are both carriers of a recessive genetic disorder. With this information, the couple can learn or rule out that they are at risk for having children with the genetic disorder; [0095], A total of approximately 28 samples were collected from a patient to determine carrier status with respect to spinal muscular atrophy (SMA)).
Regarding Claim 12, Good discloses a method, comprising: receiving sequenced sample data; (Para. [0105], The sequencing, and subsequent analysis, was carried out on the HiSeq 2500/1500 system sold by Illumina, Inc. (San Diego, Calif.). Sequencing was carried out with the TruSeq Rapid PE Cluster Kit and TruSeq Rapid SBS 200 cycle kit (Illumina) and in accordance with manufacturer's instructions.); determining a copy number ratio between two nearly identical genes of the received sample data;
 determining a total copy number of the two nearly identical genes of the received sample data; and
determining a final copy number for the two nearly identical genes for the received sample. (Para. [0107], The method 100 includes obtaining sequence reads (operation 102) and normalizing read counts (operation 104). As described in greater detail herein, read counts for a genomic region of interest are normalized with respect to an internal control DNA. The method 100 further includes comparing normalized read counts to the internal control DNA (operation 106), thereby obtaining a ratio. The method further includes determining a copy number state of the genomic region of interest (operation 108) based on the comparison, specifically the ratio; [0108] The plurality of reads generated 
Regarding Claim 13, Good discloses the method of claim 12, further comprising determining a patient outcome hypothesis based, at least in part, on the determined final copy number for the received sample corresponding to the patient. (Para. [0111], The determined copy numbers can then be used to determine the carrier status of an individual from which the sample was obtained (i.e. whether the patient is a carrier of the disease). In particular, if the copy number state is determined to vary from the normal copy state (e.g., CN is 0, 1 or 3+), it is indicative the condition (e.g., carrier of SMA)).
Regarding Claim 14, Good discloses the method of claim 13, wherein the step of determining the patient outcome hypothesis comprises determining that a patient is a carrier when the final copy number is not equal to two. (Para. [0111], The determined copy numbers can then be used to determine the carrier status of an individual from which the sample was obtained (i.e. whether the patient is a carrier of the disease). In particular, if the copy number state is determined to vary from the normal copy state (e.g., CN is 0, 1 or 3+), it is indicative the condition (e.g., carrier of SMA).14.    (original) The method of claim 13, wherein the step of determining the patient outcome hypothesis comprises determining that a patient is a carrier when the final copy number is not equal to two.
Regarding Claim 15, Good discloses the method of claim 12, wherein the received sequenced sample data is received from next generation sequencing (NGS) and the sample data is aligned to hgl9.
 (Para. [0105], The sequencing, and subsequent analysis, was carried out on the HiSeq 2500/1500 system sold by Illumina, Inc. (San Diego, Calif.). Sequencing was carried out with the TruSeq Rapid PE Cluster Kit and TruSeq Rapid SBS 200 cycle kit (Illumina) and in accordance with manufacturer's instructions), and the sample data is aligned to hgl9. (Para. [0004], SMA is the second most common 
Regarding Claim 16, Good discloses the method of claim 12, wherein the received sequenced sample data comprise a plurality of samples corresponding to a plurality of patients (Para. [0095], A total of approximately 28 samples were collected from a patient to determine carrier status with respect to spinal muscular atrophy (SMA).), and wherein a copy number ratio, a total copy number, and a final copy number is determined for each of the plurality of samples; ([0096], Of the 28 samples, there is 1 water negative control and 7 control DNA samples and 20 test samples. Each of the control samples includes two or more genomic regions of interest (e.g. loci) having known (or stable) copy numbers. The details of each control sample are included in Table 1 below; [0109], Then the normalized read counts for each test sample (each locus) are compared to the normalized read counts for each of the control samples, thereby obtaining a ratio of normalized read count of test samples/normalized read count of controls; [0110], Based on the ratios, loci copy numbers may be called as follows: a ratio of <0.1 will be called a copy number state of 0; a ratio between 0.1 and 0.8 will be called a copy number state of 1; a ratio between 0.8 and 1.25 will be called a copy number state of 2; and a ratio of >1.25 will be called a copy number state of 3+.).
Regarding Claim 17, Good discloses the method of claim 12, wherein the two nearly identical genes comprise the SMN1 and SMN2 genes (Para. [0010], The method includes exposing a sample to a plurality of molecular inversion probes capable of capturing DNA from at least one genomic region suspected of having an altered copy number, and at least one internal control DNA known or suspected to have a stable copy number. The at least one genomic region may be associated with a particular locus, such as, for example, SMN1 or SMN2, that is associated with a condition or disease; [0060], the 
Regarding Claim 18, Good discloses the method of claim 12, wherein the step of determining the copy number ratio comprises: reading a depth(rd) of PS Vs for the received sample data; (Para. [0092], As part of the analysis and determination of copy number states and subsequent identification of copy number variation, the sequence read counts for genomic regions of interest are normalized based on internal controls. In particular, an intra-sample normalization is performed to control for variable sequencing depths between samples. The sequence read counts for each genomic region of interest within a sample will be normalized according to the total read count across all control references within the sample; [0099], one or more probes are capable of hybridizing only to SMN1 or SMN2. Of those probes specific to SMN1 or SMN2, some are capable of producing sequences specific to that paralog... During the sequencing process, described in greater detail herein, the non-specificity may be resolved by reading out the sequence captured by the non-specific probe, wherein the sequence may generally be specific to either SMN1 or SMN2 (a variant present in the captured sequence that is specific for one or the other paralog) (i.e. sequencing paralogous" sequence variants or PSVs)); calculating a copy number ratio for the received sample data for predetermined exons selected based on exons with expected differences; and building a table of calculations for the calculated copy number ratios for a plurality of samples. (Para. [0109], The read counts are normalized by dividing the read counts with a read count sum for a control. The read count sum generally includes all 17 SMA control loci of the 7 control samples. Then, the average normalized values for a set of pre-determined or empirically-identified (e.g., by analysis iteration) wild-type control samples are obtained. Then the normalized read counts for each test sample (each locus) are compared to the normalized read counts for each of the control samples, thereby obtaining a ratio of normalized read count of test samples/normalized read 
Regarding Claim 19, Good discloses the method of claim 12, wherein the step of determining the total copy number comprises: determining a total coverage of selected exons of the two nearly identical genes for each of a plurality of received samples; determining a median or mean of each of the selected exons from samples having a ratio of the two nearly identical genes equal to approximately one; normalizing the total coverage for the selected exons for each sample of the plurality of samples relative to all samples of the plurality of samples; and determining the total copy number for each of the selected exons for each of the plurality of samples based, at least in part, on the normalized total coverage.  (Para. [0092], As part of the analysis and determination of copy number states and subsequent identification of copy number variation, the sequence read counts for genomic regions of interest are normalized based on internal controls. In particular, an intra-sample normalization is performed to control for variable sequencing depths between samples. The sequence read counts for each genomic region of interest within a sample will be normalized according to the total read count across all control references within the sample; [0099], one or more probes are capable of hybridizing specifically to the control loci and one or more probes are capable of hybridizing only to SMN1 or SMN2. Of those probes specific to SMN1 or SMN2, some are capable of producing sequences specific to that paralog while some are not capable of producing paralog-specific sequences. It should be noted that some methods described herein may utilized only one of these options. The library may also include one or more probes capable of hybridizing nonspecifically to both SMN1 and SMN2. During the sequencing process, described in greater detail herein, the non-specificity may be resolved by reading out the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171